Citation Nr: 0900713	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  04-44 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for seizures.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine/neck disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1959 to June 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

On his Substantive Appeal, the veteran elected a travel Board 
hearing and later elected a Board hearing in Washington, 
D.C.; however, in a subsequent communication, he withdrew his 
request for a Board hearing in any venue.  Accordingly, the 
matter is ready for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's current claim involves entitlement to service 
connection for a cervical spine/neck disorder.  The RO 
addressed the claim on the merits; however, this claim is 
based upon the same factual basis as a previous claim of 
entitlement to service connection for back pain, which was 
last denied in a June 1998 rating decision that became final.  
Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  The Board will consider 
this claim as a request to reopen the previously denied 
claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

There are specific notice requirements with respect to claims 
to reopen.  VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial 
in the prior decision and to provide the claimant with a 
notice letter that describes what evidence would be necessary 
to substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
veteran has not been provided with proper notice as to the 
evidence and information that is necessary to reopen his 
claim of entitlement to service connection for a cervical 
spine/neck disorder, which was last denied by the Board in a 
June 1998 decision on the grounds that there was insufficient 
evidence to attribute this claimed disorder to service.  
Thus, a remand is warranted.

The veteran is claiming that a seizure disorder was a direct 
result of service and he has stated that his service 
aggravated his seizures.  He also claims that he had 
"passing out" spells in service that were misdiagnosed as 
vertigo.  

The veteran's service treatment records do not contain a 
diagnosis of seizures.  His entrance examination dated in 
March 1959 notes a normal neurologic system.  He denied 
having epilepsy or fits on his report of medical history, 
also dated in March 1959.  Service treatment records note 
complaints of dizziness and passing out.  There is no copy of 
a separation examination in the record.  

Post-service treatment records include complaints of 
"passing out" spells and a history of dizziness when 
looking down or bending over.  

In August 1991 statements, the veteran's brothers related 
that the veteran was diagnosed as having epilepsy as a child 
and they attributed the veteran's dizziness to this 
diagnosis.  

A May 1997 VA treatment note documents a complaint of 
dizziness and the veteran's history of dizziness and a 
previous evaluation thereof in service as well as a remote 
history of head trauma and skull fracture approximately 47 
years prior.  

A May 2000 VA neurological clinic note documents a 
longstanding history of dizziness in excess of 40 years, with 
recent worsening.  A history of skull fracture secondary to a 
motor vehicle accident at the age of 12 was noted.  Following 
examination, the examiner found that given the veteran's 
unusual and longstanding history that his symptoms reflected 
seizure activity.  

In September 2003 the veteran was once again seen in the 
neurology clinic.  Subsequent VA records note a diagnosis of 
epilepsy/complex partial seizures, controlled with 
medication.  

The record includes complaints of dizziness in service, a 
current diagnosis of seizures and evidence that a seizure 
disorder may have preexisted service.  An examination with 
respect to the etiology of the veteran's seizure disorder, to 
include whether any pre-existing seizure disorder was 
aggravated by service, is necessary to decide this claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran appropriate notice in 
connection with reopening his claim of 
entitlement to service connection for 
cervical spine/neck disorder, per Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
notice should inform the veteran of the 
evidence and information that is necessary 
to reopen the claim of entitlement to 
service connection for a cervical 
spine/neck disorder.  In preparing the 
notice, look at the bases for the denial 
in the prior decision and provide the 
claimant with a notice letter that 
describes what evidence would be necessary 
to substantiate those elements required to 
establish service connection that were 
found insufficient in the previous denial.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any seizure disorder.

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  Based on the 
examination and review of the record, the 
examiner is asked to answer the following 
questions:

Does the evidence of record clearly and 
unmistakably show that the veteran had a 
seizure disorder that existed prior to his 
entry onto active duty?

If the answer is yes, does the evidence 
clearly and unmistakably show that the 
preexisting condition was not aggravated 
by service?  

If the answer is no, is it at least as 
likely as not that the current seizure 
disorder had its onset in service?  

A rationale for all opinions expressed 
should be provided.  If the examiner 
cannot reach a conclusion without 
resorting to speculation, it should be so 
stated in the examiner's report.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the veteran's claims remain denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




